Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the final Office Action for the serial number 15/860,931, FLOOR BOX STANDS AND ELECTRICAL BOX ASSEMBLIES, filed on 1/3/18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 11-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 7,588,218 to Kim and in view of US Patent # 8,220,770 to Justis.
	Kim teaches a stand comprising a base (10) having a planar body (11) and at least one leg support members (40) extending from a bottom surface of the body so that the at least one leg support member extends away from the body and at least one leg (30) having a leg base (32) and a stem (31) extending from a top surface of the leg base such that the stem is substantially centered on the leg base and substantially perpendicular to the top surface of the leg base.  The stem is being adjustable relative 
Kim teaches the leg base having a substantially flat bottom surface but fails to teach the bottom surface having at least one notch.  Justis teaches the bottom surface having at least one notch (37) around a perimeter of the leg base and spaced away from the stem.  The at least one notch extending from the bottom surface of the leg base to the top surface of the leg base.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s leg base with at least one notch as taught by Justis to provide “function as a tool attachment section, e.g., for a screwdriver” (column 5, lines 57-59 in Justis’s invention). 
Regarding to claim 13, Kim teaches the stem but fails to teach the stem comprises a hollow section along an axis of the stem.  Justis teaches the stem a hollow section (see figure 4) along an axis of the stem.  It would have been obvious to one of ordinary skill in the art before the effective filing date of . 
	
	

Claims 4-5 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Justis and in further view US Patent # 6,354,231 to Morris.
	Kim teaches the stem of the at least one leg but fails to teach the stem comprises plurality of markings and the leg support member having a notch.  Morris teaches the markings (43) and notch (28-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the markings to Kim’s stem and notch to Kim in view of Justis’s leg support member as taught by Morris to “indiciate the extent that the adjustable glide projects downwardly beyond the lower end of the main leg” (column 3, lines 25-28 in Morris’s invention). 
	 
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Justis and in further view of US Patent Application Publication # 2002/0158173 to Fisher.
	Kim teaches the body but fails to teach the body comprising adhesive.  Fisher teaches the adhesive (22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added adhesive to Kim’s body as taught by Fisher to “adhering” the body to an object (section 0027 in Fisher’s invention).

	
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632

/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/8/21